By the Court.
There was sufficient evidence that Bancroft had been authorized by the defendant to make the agreement expressed in the instrument, and its contents having been proved by the plaintiff, after the defendant had refused to produce it upon notice, the testimony offered by the defendant becomes wholly immaterial. The only exception which appears to have been taken at the trial cannot therefore be sustained, and it must be presumed that in all other respects sufficient facts were proved, and proper rulings made, to support the action.

Exceptions overruled.